NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

PAPHAVADY THEPSIMUANG,                           No.   20-70005

                 Petitioner,                     Agency No. A205-622-174

   v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted August 17, 2021**

Before:       SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

        Paphavady Thepsimuang, a native and citizen of Laos, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings.   Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      The record does not compel the conclusion that Thepsimuang established

changed or extraordinary circumstances to excuse her untimely asylum application.

See 8 C.F.R. § 208.4(a)(4)-(5). Thus, Thepsimuang’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Thepsimuang

failed to establish a clear probability of future persecution. See Nagoulko v. INS,

333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution “too

speculative”); see also Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (for

withholding of removal, an applicant must show a clear probability of future

persecution). Thus, Thepsimuang’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Thepsimuang failed to show it is more likely than not she will be tortured by or

with the consent or acquiescence of the government if returned to Laos. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to consider Thepsimuang’s contentions that the IJ

ignored evidence, applied the incorrect legal standard, and violated her right to due




                                          2                                    20-70005
process. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction over claims not raised to agency).

      We reject as unsupported by the record Thepsimuang’s contentions that the

BIA ignored evidence, applied the incorrect legal standard, or otherwise erred in

the analysis of her claims.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  20-70005